Citation Nr: 1020837	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-03 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had verified active military service from 
February 1985 to April 1986, from February 1992 to May 1992, 
and from September 1997 to February 1998.  He also had 
service in the Air Force National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2010, the appellant 
provided testimony before the undersigned Veterans Law Judge 
via a videoconference hearing.  A transcript of that hearing 
was prepared and has been included in the claims folder for 
review.  The appellant submitted additional evidence at the 
hearing along with a waiver of RO jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2009).

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied service 
connection for bilateral hearing loss and notified the 
appellant of the determination along with his appellate 
rights.  He did not, however, appeal the determination and 
that decision became final.

2.  The evidence received since the March 1989 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the appellant's bilateral hearing loss claim.  


CONCLUSIONS OF LAW

1.  The March 1989 RO decision denying entitlement to service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that his claim 
for service connection for bilateral hearing loss be reopened 
and that a decision be issued on the merits of the issue.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is reopening the claim for service connection for 
hearing loss.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.

As will be detailed below, the appellant's claim involving 
entitlement to service connection for bilateral hearing loss 
has been the subject of an adverse prior final decision.  As 
a result, service connection for this disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such 
as this one, evidence is considered "new" if it was not 
previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2009).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered, in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

A March 1989 rating decision denied the appellant's claim 
that sought entitlement to service connection for bilateral 
hearing loss.  The basis for the denial was that the medical 
evidence failed to show that the appellant was suffering from 
hearing loss of either ear, as per VA standards.  The 
appellant was notified of that decision but he did not file 
an appeal; hence, it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.385, 20.302, 20.1103 
(1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

When the RO denied service connection, it based its decision 
on the appellant's service treatment records, a VA 
examination report, and the appellant's application for 
benefits.  Since then, the appellant has submitted his own 
written statements and he has provided testimony before the 
Board.  Additionally, he has proffered a private medical 
opinion, dated September 2006, that has indicated that the 
appellant suffers from bilateral hearing loss and that this 
condition was "due to intense noise exposure associated with 
his military service."  Also submitted directly to the Board 
in April 2010 was a doctor's opinion of July 2008 that 
provided a diagnosis of bilateral hearing loss and attributed 
the hearing loss to the appellant's military service.

The additional evidence is new as it was not of record at the 
time of the March 1989 decision.  It is not cumulative in 
that is substantiates a previously unestablished fact - that 
the appellant now suffers from bilateral hearing loss and 
that this condition may possibly be related to the 
appellant's military service.  Moreover, the written and 
spoken statements proffered by the appellant intimate that 
his hearing loss may be related to noise exposure he endured 
while he was in the US Air Force.  All of this evidence is 
not cumulative and has not been previously seen and reviewed 
by the VA.  Hence, it is the conclusion of the Board that 
this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.  Accordingly, the Board concludes that the appellant 
has submitted evidence that is new and material, and the 
issue involving service connection for bilateral hearing loss 
is reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for bilateral 
hearing loss; to this extent, the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for bilateral hearing loss, VA has a duty to develop the 
appellant's claims prior to the issuance of a decision on the 
merits of the claim.  A review of the claims folder indicates 
that the private audiogram was not interpreted and the VA 
examiner in September 2007 was unable to obtain reliable test 
results.  A July 2008 medical record of S. Sabol, M.D., 
indicated that the appellant had tinnitus secondary to 
hearing loss.   

Hence, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The AMC/RO should arrange for the 
appellant to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any hearing 
loss condition and tinnitus disability 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should comment on the 
appellant's  report of inservice noise 
exposure and opine as to whether it is at 
least as likely as not (a probability of 
50 percent or greater) that his hearing 
loss and tinnitus are related to or had 
their onset during service, and 
particularly, to his report of inservice 
noise exposure.  The rationale for any 
opinion expressed should be provided in a 
legible report.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


